DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite that the one or more pliable tissue receivers “open toward the distal end of the outer shaft”. Similarly, new claim 9 has been added which recites that each of the one or more pliable tissue receivers includes “an open end and a closed end, wherein the open end is nearer the distal end of the outer shaft than the closed end”. However, based on the disclosure, it is unclear how to interpret the term “open” in claim 1 and “open end” and “closed end” in claim 9 since none of the pliable tissue receivers are shown as including a lumen or an opening or any void of that nature, which would be required in order for something to be “open”. Rather, the original disclosure shows the pliable tissue receivers as being solid structures that project distally from an end portion of the outer shaft and do not have any structures projecting therefrom, while the proximal end of each pliable tissue member is directly attached to the end portion of the outer shaft. For the sake of examination, the limitations of claims 1 and 9 are interpreted in line with this. Claims 2-6 and 9 are rejected due to their dependence on claim 1.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (PG PUB 2011/0166509).
Re claim 1, Gross discloses a needle assembly 76 (Fig 4A-4D; it is noted that all reference characters cited below correspond to Fig 4A unless otherwise noted), comprising: an outer shaft 92 having a proximal end (to the right in Fig 4A, labeled in annotated Fig A below) and a distal end (to the left in Fig 4A, labeled in annotated Fig A below), the outer shaft defining one or more pliable tissue receivers 70 open toward the distal end of the outer shaft and extending proximally (as seen in Fig 4A); one or more needle guides 84; a fluid seal 82 in the outer shaft (Para 127), proximal to the one or more pliable tissue receivers (as seen in Fig 4A); and a needle 78 moveable within the outer shaft from a retracted position to an engaged position (Para 126) that does not extend past the distal end of the outer shaft (as seen in Fig 4D).

    PNG
    media_image1.png
    711
    1009
    media_image1.png
    Greyscale

Re claim 2, Gross discloses that the engaged position of the needle comprises a position where a tip of the needle is aligned with at least a portion of the one or more pliable tissue receivers (as seen in Fig 4D).
Re claim 3, Gross discloses that the outer shaft comprises a round shape (as seen in Fig 4D).
Re claim 4, Gross discloses that the needle comprises a fluid communication hole (inherent in view of Para 127 since the needle administers a substance to a subject).
Re claim 9, Gross discloses that each of the one or more pliable tissue receivers includes an open end (to the left in Fig 4A, labeled in annotated Fig A above) and a closed end (to the right in Fig 4B, labeled in annotated Fig A above), wherein the open end is nearer the distal end of the outer shaft than the closed end (as seen in Fig 4A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (PG PUB 2011/0166509) in view of Imai et al. (PG PUB 2016/0331910).
Re claim 5, Gross discloses all the claimed features but is silent as to the material of the outer shaft. Therefore, Gross does not explicitly disclose that the outer 
Re claim 6, Gross discloses all the claimed features but is silent as to the material of the outer shaft. Therefore, Gross does not explicitly disclose that the outer shaft comprises a radiopaque material. Imai, however, teaches a needle assembly (as seen in Fig 12A) comprising a member 101 (Fig 12A) defining one or more pliable tissue receivers 113,114 (Fig 12A) open toward the distal end of the outer shaft and extending proximally (as seen in Fig 12A), wherein the pliable tissue receivers comprise stainless steel (Para 90), which is a material commonly known to be radiopaque, for the .

Response to Arguments
Applicant’s arguments filed 2/15/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Rather, all claims are presently rejected with Gross.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 10,646,662 to Sadowski et al. discloses a needle assembly that reads on at least independent claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783